

	

		III

		109th CONGRESS

		1st Session

		S. RES. 92

		IN THE SENATE OF THE UNITED STATES

		

			March 20, 2005

			Mr. Cornyn submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Expressing the sense of the Senate that

		  judicial determinations regarding the meaning of the Constitution of the United

		  States should not be based on judgments, laws, or pronouncements of foreign

		  institutions unless such foreign judgments, laws, or pronouncements inform an

		  understanding of the original meaning of the Constitution of the United

		  States.

	

	

		Whereas the Declaration of Independence announced that one

			 of the chief causes of the American Revolution was that King George had

			 combined with others to subject us to a jurisdiction foreign to our

			 constitution, and unacknowledged by our laws;

		

			Whereas the Supreme Court has recently relied on the judgments,

			 laws, or pronouncements of foreign institutions to support its interpretations

			 of the laws of the United States, most recently in Atkins v. Virginia, 536 U.S.

			 304, 316 n.21 (2002), Lawrence v. Texas, 539 U.S. 558, 573 (2003), and Roper v.

			 Simmons, 125 S.Ct. 1183, 1198–99 (2005);

		

			Whereas the Supreme Court has stated previously in Printz v.

			 United States, 521 U.S. 898, 921 n.11 (1997), that We think such

			 comparative analysis inappropriate to the task of interpreting a constitution .

			 . .;

		

			Whereas the ability of Americans to live their lives within clear

			 legal boundaries is the foundation of the rule of law, and essential to

			 freedom;

		

			Whereas it is the appropriate judicial role to faithfully

			 interpret the expression of the popular will through the Constitution and laws

			 enacted by duly elected representatives of the American people and under our

			 system of checks and balances;

		

			Whereas Americans should not have to look for guidance on how to

			 live their lives from the often contradictory decisions of any of hundreds of

			 other foreign organizations; and

		Whereas inappropriate judicial reliance on foreign

			 judgments, laws, or pronouncements threatens the sovereignty of the United

			 States, the separation of powers, and the President’s and the Senate’s

			 treaty-making authority: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that judicial interpretations regarding the meaning of the Constitution of the

			 United States should not be based in whole or in part on judgments, laws, or

			 pronouncements of foreign institutions unless such foreign judgments, laws, or

			 pronouncements inform an understanding of the original meaning of the

			 Constitution of the United States.

		

